 



Exhibit 10.4

LOAN AGREEMENT

Dated as of July 16, 2004

by and between

COMSTOCK RESOURCES, INC.,
as the Lender

and

BOIS D’ARC ENERGY, LLC,
BOIS D’ARC PROPERTIES, LP

and
BOIS D’ARC OFFSHORE, LTD.
collectively as the Borrower

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page

--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
SECTION 1.1 Defined Terms
    1  
SECTION 1.2 Other Interpretive Provisions
    7  
SECTION 1.3 References to Agreements and Laws
    7  
ARTICLE II. THE COMMITMENT
    8  
SECTION 2.1 Loans
    8  
SECTION 2.2 Borrowings, Conversions and Continuations of Loans
    8  
SECTION 2.3 Prepayments
    9  
SECTION 2.4 Reduction or Termination of Commitment and Maximum Loan Amount
    9  
SECTION 2.5 Repayment of Loans
    9  
SECTION 2.6 Interest
    9  
SECTION 2.7 Computation of Interest and Fees
    10  
SECTION 2.8 Notes and Other Evidence of Debt
    10  
SECTION 2.9 Payments Generally
    10  
ARTICLE III. TAXES AND ILLEGALITY
    11  
SECTION 3.1 Taxes
    11  
SECTION 3.2 Unavailability of LIBO Rate Loans
    12  
SECTION 3.3 Increased Cost and Reduced Return; Capital Adequacy
    12  
SECTION 3.4 Funding Losses
    12  
SECTION 3.5 Survival
    12  
ARTICLE IV. CONDITIONS PRECEDENT TO LOANS
    12  
SECTION 4.1 Conditions of Initial Loan
    12  
SECTION 4.2 Conditions to all Loans
    13  
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    13  
SECTION 5.1 Existence, Qualification and Power; Compliance with Laws
    13  
SECTION 5.2 Authorization; No Contravention
    13  
SECTION 5.3 Governmental Authorization; Consents
    13  
SECTION 5.4 Binding Effect
    14  
SECTION 5.5 Litigation
    14  
SECTION 5.6 No Default
    14  
SECTION 5.7 Direct Benefit
    14  
SECTION 5.8 Solvency
    14  
SECTION 5.9 CRI Debt Documents
    14  
ARTICLE VI. AFFIRMATIVE COVENANTS
    15  
SECTION 6.1 Financial Statements
    15  
SECTION 6.2 Notices
    15  

i 



--------------------------------------------------------------------------------



 



              Page

--------------------------------------------------------------------------------

SECTION 6.3 Payment of Obligations
    15  
SECTION 6.4 Preservation of Existence, Etc
    15  
SECTION 6.5 Maintenance of Properties
    16  
SECTION 6.6 Maintenance of Insurance
    16  
SECTION 6.7 Compliance with Laws
    16  
SECTION 6.8 Books and Records
    16  
SECTION 6.9 Inspection Rights
    16  
SECTION 6.10 Execution of Ancillary Documents
    16  
ARTICLE VII. NEGATIVE COVENANTS
    17  
SECTION 7.1 Liens
    17  
SECTION 7.2 Indebtedness
    17  
SECTION 7.3 Compliance with CRI Debt Documents
    17  
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
    17  
SECTION 8.1 Events of Default
    17  
SECTION 8.2 Remedies Upon Event of Default
    19  
SECTION 8.3 Distribution of Proceeds
    19  
ARTICLE IX. MISCELLANEOUS
    19  
SECTION 9.1 Amendments, Etc
    19  
SECTION 9.2 Notices
    20  
SECTION 9.3 No Waiver; Cumulative Remedies
    20  
SECTION 9.4 Attorney Costs, Expenses and Taxes
    20  
SECTION 9.5 Indemnification by the Borrower
    20  
SECTION 9.6 Payments Set Aside
    21  
SECTION 9.7 Successors and Assigns; Assignments
    21  
SECTION 9.8 Set-off
    22  
SECTION 9.9 Interest Rate Limitation
    22  
SECTION 9.10 Counterparts
    23  
SECTION 9.11 Survival of Representations and Warranties
    23  
SECTION 9.12 Severability
    23  
SECTION 9.13 Governing Law
    23  
SECTION 9.14 Waiver of Right to Trial by Jury
    24  
SECTION 9.15 Consents to Renewals, Modifications and Other Actions and Events
    24  
SECTION 9.16 ENTIRE AGREEMENT
    25  

ii 



--------------------------------------------------------------------------------



 



EXHIBITS

     
 
  Form of
 
   
A
  Notice of Advance
B
  Note
C
  Compliance Certificate
D
  Subsidiary Guaranty
E
  Security Agreement

iii 



--------------------------------------------------------------------------------



 



LOAN AGREEMENT

     This LOAN AGREEMENT is entered into as of July                , 2004, by
and between COMSTOCK RESOURCES, INC., a Nevada corporation ( “Lender”), and BOIS
D’ARC ENERGY, LLC, a Nevada limited liability company (“BDA Energy”), BOIS D’ARC
PROPERTIES, LP, a Nevada limited partnership (“Properties, LP”), and BOIS D’ARC
OFFSHORE, LTD., a Texas limited partnership (“BDA Offshore,” and together with
BDA Energy and Properties, LP, the “Borrower”).

PRELIMINARY STATEMENTS

     The Lender, the Borrower and certain other parties are party to the
Contribution Agreement of even date herewith (the “Contribution Agreement”)
pursuant to which the parties thereto have formed and capitalized the Borrower
through the contribution of certain oil and gas properties. Under the
Contribution Agreement, the Lender has agreed to make loans available to the
Borrower from time to time to fund Borrower’s operations.

     It is in the best interest of each of the Guarantors to execute and deliver
a Guaranty as each Guarantor will receive substantial benefits as a result of
the Borrower entering into this Agreement with the Lender.

     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

     SECTION 1.1 Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

     “Affiliate” means, as to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, the power
(a) to vote 10% or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general
partners; or (b) to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

     “Agreement” means this Loan Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

     “Base Rate” means the then current Base Rate under the CRI Credit
Agreement.

     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.

     “Base Rate Spread” means, with respect to any Base Rate Loan for any time
prior to the Maturity Date, 0.750% per annum.

 



--------------------------------------------------------------------------------



 



     “Borrower” has the meaning set forth in the introductory paragraph hereto.

     “Borrowing” means a borrowing consisting of simultaneous Loans of the same
Type and having the same Interest Period made by the Lender pursuant to Section
2.1.

     “Business Day” means any day that is deemed a Business Day under the CRI
Credit Facility.

     “Closing Date” means the first date all the conditions precedent in
Section 4.1 are satisfied or waived in accordance with Section 4.1 (or, in the
case of Section 4.1(b), waived by the Person entitled to receive the applicable
payment).

     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

     “Commitment” means the Lender’s obligation to make Loans to the Borrower
pursuant to Section 2.1 in an aggregate principal amount at any one time
outstanding not to exceed $200,000,000; provided, however, that the Lender shall
not be required to make any Loan when it does not have any excess borrowing
availability, or is prohibited from borrowing, under, the CRI Credit Facility.

     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

     “Comstock Indenture” means that certain Indenture dated as of February 25,
2004, by and between the Lender and The Bank of New York Trust Company, N.A., as
trustee, as supplemented by the First Supplemental Indenture dated as of
February 25, 2004, and related documentation entered into in connection
therewith pursuant to which the 2004 Senior Notes shall have been issued, as the
same may be amended, restated, modified or supplemented from time to time.

     “Comstock Notes” means those certain 6 7/8% senior unsecured notes due
2012, issued by the Lender in an aggregate principal amount of $175,000,000 on
the date of issuance thereof under the Comstock Indenture.

     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

     “CRI Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of February 25, 2004 among Comstock Resources, Inc., as
borrower, Bank of Montreal, as administrative agent and issuing bank, Bank of
America, N.A., as syndication agent, Comerica Bank, Fortis Capital Corp. and
Union Bank of California, N.A., a co-documentation agents, the other lenders
party thereto and Harris Nesbitt Corp., as arranger, as amended from time to
time.

     “CRI Credit Facility” means the revolving credit facility provided under
the CRI Credit Agreement.

2



--------------------------------------------------------------------------------



 



     “CRI Debt Documents” means (a) the Indenture Debt Documents, and (b) the
CRI Credit Agreement and all documents related to or delivered in connection
therewith or in connection with any refinancings, refundings, renewals or
extensions of the CRI Credit Facility.

     “Debtor Relief Laws” means the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

     “Default” means any event that, with the giving of any notice, the passage
of time, or both, would be an Event of Default.

     “Default Rate” means an interest rate equal to (a) the Base Rate plus (b)
the Base Rate Spread, if any, applicable to Base Rate Loans plus (c) 2% per
annum; provided, however, that with respect to a LIBO Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including the LIBOR
Spread) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

     “Dollar” and “$” means lawful money of the United States of America.

     “Event of Default” means any of the events or circumstances specified in
Section 8.1.

     “GAAP” means generally accepted accounting principles and practices that
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor).

     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

     “Guarantors” means Bois d’Arc Oil & Gas Company, LLC, a Texas limited
liability company, Bois d’Arc Holdings, LLC, a Nevada limited liability company,
and each other Subsidiary of the Borrower that shall have executed and delivered
a Guaranty to the Lender.

     “Guaranty” means (a) each Subsidiary Guaranty dated as of the date hereof
made by each of the Guarantors in favor of the Lender, substantially in the form
of Exhibit D and (b) each other guaranty (which shall also be substantially in
the form of Exhibit D) in favor of the Lender delivered in accordance with this
Agreement.

     “Guaranty Obligation” shall have the meaning set forth in the CRI Credit
Agreement.

     “Highest Lawful Rate” has the meaning given to it in Section 9.9.

     “Indebtedness” shall have the meaning set forth in the CRI Credit
Agreement.

3



--------------------------------------------------------------------------------



 



     “Indemnified Liabilities” has the meaning set forth in Section 9.5.

     “Indemnitees” has the meaning set forth in Section 9.5.

     “Indenture Debt” means all present and future Indebtedness and other
liabilities owing pursuant to the Indenture Debt Documents.

     “Indenture Debt Documents” means the Comstock Indenture and any documents
related to or delivered in connection with any refinancings, refundings,
renewals or extensions of the facilities described in the Comstock Indenture.

     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan; provided,
however, that if any Interest Period for a LIBO Rate Loan exceeds three months,
the respective date every three months after the beginning of such Interest
Period shall also be Interest Payment Dates; and (b) as to any Base Rate Loan,
the last Business Day of each March, June, September and December and the
Maturity Date.

     “Interest Period” means as to each LIBO Rate Loan, the period commencing on
the date such LIBO Rate Loan is disbursed or (in the case of any Base Rate Loan)
converted to or continued as a LIBO Rate Loan and ending on the date that falls
immediately prior to the date that is one, two, three or six months thereafter,
as selected by the Borrower in its Notice of Advance; provided that:

     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a LIBO Rate Loan, such Business Day falls in another calendar month,
in which case such Interest Period shall end on the next preceding Business Day;

     (ii) any Interest Period pertaining to a LIBO Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the penultimate Business Day of the calendar month at the
end of such Interest Period; and

     (iii) no Interest Period shall extend beyond the scheduled Maturity Date.

     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

     “Lender” has the meaning set forth in the introductory paragraph hereto.

4



--------------------------------------------------------------------------------



 



     “LIBO Rate” means, with respect to each particular Borrowing comprised of
LIBO Rate Loans, the then current Adjusted LIBO Rate under the CRI Credit
Agreement.

     “LIBO Rate Loan” means a Loan that bears interest at the LIBO Rate.

     “LIBOR Spread” means with respect to any LIBO Rate Loan for any time prior
to the Maturity Date, 2.000% per annum.

     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable Laws of any jurisdiction), including the
interest of a purchaser of accounts receivable.

     “Loan” has the meaning set forth in Section 2.1.

     “Loan Documents” means this Agreement, the Note, each Notice of Advance,
each of the Security Documents, each Compliance Certificate, each Guaranty, each
Subordination Agreement and all other written agreements, certificates,
documents, instruments and writings at any time delivered in connection herewith
or therewith and any Hedging Agreement now or hereafter existing between the
Borrower or any Guarantor and any Lender or any Affiliate of any Lender.

     “Loan Parties” means, collectively, the Borrower and each Guarantor.

     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party or upon the
rights and remedies of the Lender under any Loan Document.

     “Maturity Date” means (a) December 31, 2005, or (b) such earlier date upon
which (i) the Commitment may be terminated in accordance with the terms hereof
or (ii) the CRI Credit Facility is terminated.

     “Maximum Loan Amount” means $200,000,000 as such amount may be reduced from
time to time pursuant to Section 2.4.

     “Mortgage” means each Mortgage, Deed of Trust, Security Agreement,
Financing Statement and Fixture Filing which is executed and delivered pursuant
to Section 6.10, as the same is amended, supplemented, restated or otherwise
modified from time to time.

5



--------------------------------------------------------------------------------



 



     “Note” means the promissory note made by the Borrower in favor of the
Lender evidencing Loans made hereunder, substantially in the form of Exhibit B.

     “Notice of Advance” means a notice, which, if in writing, shall be
substantially in the form of Exhibit A, of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Loans as the same
Type, pursuant to Section 2.2(a).

     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement by or against any Loan
Party or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding.

     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.

     “Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of Loans occurring on such date.

     “Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

     “Responsible Officer” means the Chief Financial Officer of BDA Energy.

     “Security Agreement” means each Security Agreement executed and delivered
in favor of the Lender pursuant to Section 6.10 and substantially in the form of
Exhibit E.

     “Security Documents” means any Security Agreement, Mortgage, pledges,
guaranties, financing statements, continuation statements, extension agreements
and other agreements or instruments delivered by any Person to the Lender
pursuant to Section 6.10 or otherwise to secure or guarantee the payment of all
or any part of the Obligations.

     “Senior Indebtedness” means all present and future Indebtedness and other
liabilities owing pursuant to the CRI Debt Documents.

     “Senior Lenders” means the Lenders under the CRI Credit Agreement.

     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests

6



--------------------------------------------------------------------------------



 



having ordinary voting power for the election of directors or other governing
body (other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

     “Type” means with respect to a Loan, its character as a Base Rate Loan or a
LIBO Rate Loan.

     SECTION 1.2 Other Interpretive Provisions.

     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

     (b) (i) The words “herein” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not
to any particular provision thereof.

     (i) Unless otherwise specified herein, Article, Section, Exhibit and
Schedule references are to this Agreement.

     (ii) The term “including” is by way of example and not limitation.

     (iii) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.

     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

     (d) Section headings herein and the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

     (e) Pronouns in masculine, feminine and neuter genders shall be construed
to include any other gender, and words in the singular form shall be construed
to include the plural and vice versa, unless the context otherwise requires.

     SECTION 1.3 References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to agreements (including the Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

7



--------------------------------------------------------------------------------



 



ARTICLE II.
THE COMMITMENT

     SECTION 2.1 Loans. Subject to the terms and conditions set forth herein,
Lender agrees to make loans (each such loan, a “Loan”) to the Borrower from time
to time on any Business Day during the period from the Closing Date to the
Maturity Date, in an aggregate amount not to exceed at any time outstanding the
amount of the Commitment. Within the limits of the Commitment, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.1, prepay under Section 2.3 and reborrow under this Section 2.1.

     SECTION 2.2 Borrowings, Conversions and Continuations of Loans.

     (a) Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Loans as the same Type shall be made upon the
Borrower’s irrevocable prior written notice to the Lender in the form of a
Notice of Advance. Each such notice must be received by the Lender not later
than 12:00 p.m., central time, (i) four (4) Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of LIBO Rate Loans or of
any conversion of LIBO Rate Loans to Base Rate Loans, and (ii) on the day prior
to the requested date of any Borrowing of Base Rate Loans. Each Notice of
Advance shall be appropriately completed and signed by a Responsible Officer.
Each Borrowing of, conversion to or continuation of LIBO Rate Loans shall be in
a principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Notice of Advance shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Loans as the same Type, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Notice of Advance or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made or continued as, or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable LIBO Rate Loans. If the Borrower requests a Borrowing of, conversion
to, or continuation of LIBO Rate Loans in any such Notice of Advance, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

     (b) Upon satisfaction of the applicable conditions set forth in Section 4.2
(and, if such Borrowing is the initial Loan, Section 4.1), the Lender shall make
all funds available to the Borrower by wire transfer of such funds, in each case
in accordance with instructions provided to the Lender by the Borrower in the
Notice of Advance.

     (c) Except as otherwise provided herein, a LIBO Rate Loan may be continued
or converted only on the last day of the Interest Period for such LIBO Rate
Loan. During the existence of a Default or Event of Default, no Loans may be
requested as, converted to or continued as LIBO Rate Loans.

8



--------------------------------------------------------------------------------



 



     (d) The Lender shall promptly notify the Borrower of the interest rate
applicable to any LIBO Rate Loan upon determination of such interest rate. The
determination of the LIBO Rate by the Lender shall be conclusive in the absence
of manifest error. The Lender shall notify the Borrower of any change in Bank of
Montreal’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

     (e) After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than three (3) LIBO Interest Periods in effect with respect to
Loans.

     SECTION 2.3 Prepayments.

     2.3.1 Voluntary Prepayments. The Borrower may, upon notice to the Lender,
at any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Lender not later than 12:00 p.m., central time, (A) four (4) Business Days
prior to any date of prepayment of LIBO Rate Loans, and (B) on the date
immediately prior to any prepayment of Base Rate Loans; (ii) any prepayment of
LIBO Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a LIBO Rate Loan shall be accompanied by all accrued interest
thereon, together with any additional amounts required pursuant to Section 3.4.

     2.3.2 Mandatory Prepayments. The Borrower shall make prepayments of the
Loans if for any reason the Outstanding Amount of all Loans at any time exceeds
the Commitment then in effect, the Borrower shall first immediately prepay
Loans.

     SECTION 2.4 Reduction or Termination of Commitment and Maximum Loan Amount.
The Borrower may, upon notice to the Lender, terminate the Commitment and
Maximum Loan Amount, or permanently reduce the Commitment and Maximum Loan
Amount to an amount not less than the then Outstanding Amount of all Loans;
provided that (i) any such notice shall be received by the Lender not later than
10:00 a.m., central time two (2) Business Days prior to the date of termination
or reduction, and (ii) any such partial reduction shall be in an aggregate
amount of $5,000,000 or any whole multiple of $1,000,000 in excess thereof. Once
reduced in accordance with this Section, the Commitment may not be increased.

     SECTION 2.5 Repayment of Loans. The Borrower shall repay to the Lender on
the Maturity Date the aggregate principal amount of Loans outstanding on such
date.

     SECTION 2.6 Interest.

     (a) Subject to the provisions of subsection (b) below, (i) each LIBO Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the LIBO Rate for such Interest
Period plus the LIBOR Spread; and (ii) each

9



--------------------------------------------------------------------------------



 



Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Base Rate Spread.

     (b) While any Event of Default exists or after acceleration, the Borrower
shall pay interest on the principal amount of all outstanding Obligations at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

     SECTION 2.7 Computation of Interest and Fees. Computation of interest on
Base Rate Loans and Commitment Fees shall be calculated on the basis of a year
of 365 or 366 days, as the case may be, and the actual number of days elapsed.
Computation of all other types of interest and all fees shall be calculated on
the basis of a year of 360 days and the actual number of days elapsed, which
results in a higher yield to the payee thereof than a method based on a year of
365 or 366 days. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall bear interest for one day.

     SECTION 2.8 Notes and Other Evidence of Debt. The obligation of the
Borrower to repay the aggregate amount of all Loans, together with interest
accruing in connection therewith, shall be evidenced by a single promissory note
made by the Borrower in the amount of the Maximum Loan Amount payable to the
order of the Lender substantially in the form of Exhibit B. The Lender may
record the date, Type (if applicable), amount and maturity of the applicable
Loans and payments with respect thereto in one or more schedules to its Note or
on one or more accounts or records maintained by the Lender in the ordinary
course of business. The accounts or records maintained by the Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lender
to the Borrower and the interest and payments thereon. Any failure so to record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Loans.

     SECTION 2.9 Payments Generally.

     (a) All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Lender, at the Lender’s Office in Dollars and in
immediately available funds not later than 10:00 a.m., central time, on the date
specified herein. All payments received by the Lender after 10:00 a.m., central
time, shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.

10



--------------------------------------------------------------------------------



 



     (b) Subject to the definition of “Interest Period,” if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

     (c) Nothing herein shall be deemed to obligate the Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by the Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

ARTICLE III.
TAXES AND ILLEGALITY

     SECTION 3.1 Taxes.

     (a) Any and all payments by the Borrower to or for the account of the
Lender under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of the Lender, taxes
imposed on or measured by its net income, and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which the Lender is organized (all such non-excluded
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and liabilities being hereinafter referred to as “Taxes”). If
the Borrower shall be required by any Laws to deduct any Taxes from or in
respect of any sum payable under any Loan Document to the Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), the Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions, (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, the Borrower shall
furnish to the Lender the original or a certified copy of a receipt evidencing
payment thereof.

     (b) In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

     (c) If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Lender, the Borrower shall also pay to the Lender, at the time interest is paid,
such additional amount that the Lender specifies as necessary to preserve the
after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) such Lender would have received if such Taxes or Other
Taxes had not been imposed.

     (d) The Borrower agrees to indemnify the Lender for (i) the full amount of
Taxes and Other Taxes (including any Taxes or Other Taxes imposed or asserted by
any jurisdiction on

11



--------------------------------------------------------------------------------



 



amounts payable under this Section) paid by the Lender, (ii) amounts payable
under Section 3.1(c) and (iii) any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Payment under this subsection (d) shall be made
within 30 days after the date the Lender makes a demand therefor.

     SECTION 3.2 Unavailability of LIBO Rate Loans. If LIBO Rate Loans are
unavailable to the Lender under the CRI Credit Facility, any obligation of the
Lender to make or continue LIBO Rate Loans or to convert Base Rate Loans to LIBO
Rate Loans shall be suspended until such time as LIBO Rate Loans become
available to Lender under the CRI Credit Facility.

     SECTION 3.3 Increased Cost and Reduced Return; Capital Adequacy. If Lender
is required to compensate the Senior Lenders in accordance with Section 3.4 of
the CRI Credit Agreement, the Borrower shall likewise reimburse Lender for its
proportionate share of any such amounts with respect to the LIBO Rate Loans made
hereunder.

     SECTION 3.4 Funding Losses. If Lender is required to compensate the Senior
Lenders in accordance with Section 3.5 the CRI Credit Agreement, the Borrower
shall likewise reimburse Lender for its proportionate share of any such amounts
with respect to the LIBO Rate Loans made hereunder.

     SECTION 3.5 Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Commitment and of this Agreement
and payment in full of all the other Obligations.

ARTICLE IV.
CONDITIONS PRECEDENT TO LOANS

     SECTION 4.1 Conditions of Initial Loan. The obligation of the Lender to
make the initial Loan hereunder is subject to receipt of the following:

     (a) executed counterparts of this Agreement, a Guaranty from each of the
Guarantors, the Security Agreement from each of the Loan Parties (if requested
by the Lender), and each Mortgage (if requested by the Lender);

     (b) the Note executed by the Borrower in favor of the Lender;

     (c) a certificate of insurance of the Borrower and its Subsidiaries;

     (d) proper financing statements (form UCC-1), to be filed on or promptly
after the date of the initial Borrowing, naming the Borrower as debtor and the
Lender as secured party, describing all of the Collateral in which the Borrower
has granted or purported to grant an interest; and

     (e) such other certificates, documents, or consents as the Lender
reasonably may require.

12



--------------------------------------------------------------------------------



 



     SECTION 4.2 Conditions to all Loans. The obligation of the Lender to honor
any Notice of Advance is subject to the following conditions precedent:

     (a) the representations and warranties of the Borrower contained in
Article V, or which are contained in any document furnished at any time under or
in connection herewith, shall be true and correct on and as of the date of such
Loan, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date.

     (b) no Default or Event of Default shall exist, or would result from such
proposed Loan.

     (c) the Lender shall have received a Notice of Advance in accordance with
the requirements hereof.

     (d) the Lender shall have received, in form and substance satisfactory to
it, such other certificates, documents or consents related to the foregoing as
the Lender reasonably may require.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

     The Borrower represents and warrants to the Lender that:

     SECTION 5.1 Existence, Qualification and Power; Compliance with Laws. Each
Loan Party (a) is a corporation, partnership or limited liability company duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all governmental licenses, authorizations, consents and
approvals to own its assets, carry on its business and to execute, deliver, and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws, except in each case referred to in clause (c) or this
clause (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

     SECTION 5.2 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, any Contractual
Obligation to which such Person is a party or any order, injunction, writ or
decree of any Governmental Authority to which such Person or its property is
subject; or (c) violate any Law.

     SECTION 5.3 Governmental Authorization; Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental

13



--------------------------------------------------------------------------------



 



Authority or any other Person or entity (including, without limitation, any
creditor or stockholder of the Borrower or any Guarantor) is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document.

     SECTION 5.4 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is a party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is a party thereto in accordance with its terms except as such enforceability
may be limited by any applicable bankruptcy, insolvency, reorganization,
moratorium or similar law affecting creditors’ rights generally and by general
principles of equity.

     SECTION 5.5 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

     SECTION 5.6 No Default. Neither the Borrower nor any Subsidiary is in
default under or with respect to any Contractual Obligation that could be
reasonably expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

     SECTION 5.7 Direct Benefit. The Loans hereunder are for the direct benefit
of the Borrower. The Borrower and the Guarantors are engaged as an integrated
group in the business of oil and gas exploration and related fields, and any
benefits to the Borrower or any Guarantor is a benefit to all of them, both
directly or indirectly, inasmuch as the successful operation and condition of
the Borrower and the Guarantors is dependent upon the continued successful
performance of the functions of the integrated group as a whole.

     SECTION 5.8 Solvency. Each of the following is true for the Borrower, each
Guarantor and the Borrower and the Guarantors on a consolidated basis: (a) the
fair saleable value of its or their property is (i) greater than the total
amount of its liabilities (including contingent liabilities), and (ii) greater
than the amount that would be required to pay its probable aggregate liability
on its then existing debts as they become absolute and matured; (b) its or their
property is not unreasonable in relation to its business or any contemplated or
undertaken transaction; and (c) it or they do not intend to incur, or believe
that it or they will incur, debts beyond its or their ability to pay such debts
as they become due.

     SECTION 5.9 CRI Debt Documents. Before and after giving effect to the Loans
contemplated hereunder, all representations and warranties of the Borrower or
any Guarantor contained in any CRI Debt Document are true and correct in all
material respects (except to the extent such representations or warranties
relate or refer to a specified, earlier date). Before and

14



--------------------------------------------------------------------------------



 



after giving effect to the Loans contemplated hereunder, there is no event of
default or event or condition that could become an event of default with notice
or lapse of time or both, under any of the CRI Debt Documents.

ARTICLE VI.
AFFIRMATIVE COVENANTS

     So long as the Lender shall have any Commitment hereunder, or any Loan or
other Obligation shall remain unpaid or unsatisfied, the Borrower shall, and
shall cause each of its Subsidiaries to:

     SECTION 6.1 Financial Statements. Deliver to the Lender, in form and detail
satisfactory to the Lender:

     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail, and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to the absence of footnotes; and

     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

     SECTION 6.2 Notices. Promptly notify the Lender of the occurrence of any
Default or Event of Default.

     SECTION 6.3 Payment of Obligations. Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by the Borrower or such Subsidiary; (b) all lawful claims which, if
unpaid, would by law become a Lien upon its property; and (c) all Indebtedness,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness.

     SECTION 6.4 Preservation of Existence, Etc. Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its

15



--------------------------------------------------------------------------------



 



organization; take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, and preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

     SECTION 6.5 Maintenance of Properties. (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

     SECTION 6.6 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

     SECTION 6.7 Compliance with Laws. Comply in all material respects with the
requirements of all Laws applicable to it or to its business or property, except
in such instances in which (i) such requirement of Law is being contested in
good faith or a bona fide dispute exists with respect thereto; or (ii) the
failure to comply therewith could not be reasonably expected to have a Material
Adverse Effect.

     SECTION 6.8 Books and Records. (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or its Subsidiaries, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or any Subsidiary, as the case may be.

     SECTION 6.9 Inspection Rights. Permit representatives and independent
contractors of the Lender to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that when an Event of Default exists the Lender (or
any of its representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

     SECTION 6.10 Execution of Ancillary Documents. Upon the request of the
Lender, the Borrower shall, and shall cause the Guarantors (as applicable) to,
within one (1) Business Day, execute and deliver the Security Agreement and
Mortgages covering all of the assets owned by the Borrower and the Guarantors,
in a form suitable for recording by the Lender.

16



--------------------------------------------------------------------------------



 



ARTICLE VII.
NEGATIVE COVENANTS

     So long as the Lender shall have any Commitment hereunder, any Loan or
other Obligation shall remain unpaid or unsatisfied, the Borrower shall not, and
the Borrower shall not permit any Subsidiary to, directly or indirectly:

     SECTION 7.1 Liens. Create, incur, assume or suffer to exist, any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

     (a) Liens existing pursuant to any Loan Document;

     (b) Liens pursuant to the CRI Credit Facility; and

     (c) any other Liens permitted under the CRI Credit Agreement.

     SECTION 7.2 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

     (a) Indebtedness under the Loan Documents;

     (b) the Senior Indebtedness and any refinancings, refundings, renewals or
extensions thereof; and

     (c) any other Indebtedness permitted under the CRI Credit Agreement.

     SECTION 7.3 Compliance with CRI Debt Documents. Violate, breach,
contravene, conflict with or result in the creation of a Lien under, any of the
CRI Debt Documents.

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

     SECTION 8.1 Events of Default. Any of the following shall constitute an
Event of Default:

     (a) Non-Payment. The Borrower fails to pay within two (2) Business Days
after the same becomes due any amount of principal of any Loan, or any interest
on any Loan, or any other amount payable hereunder or under any other Loan
Document; or

     (b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.2, 6.4, 6.6, 6.9 or
Article VII; or

     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after written notice to the Borrower; or

17



--------------------------------------------------------------------------------



 



     (d) Representations and Warranties. Any representation or warranty made or
deemed made by the Borrower or any other Loan Party herein, in any other Loan
Document, or in any certificate or document delivered in connection herewith or
therewith proves to have been incorrect in any material respect when made or
deemed made; or

     (e) Cross-Default. Any default occurs under any of the CRI Debt Documents;
or

     (f) Insolvency Proceedings, Etc. Any Loan Party institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Loan Party and the appointment continues undischarged or unstayed for 30
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any part of its property is instituted without the
consent of such Person and continues undismissed or unstayed for 30 calendar
days, or an order for relief is entered in any such proceeding; or

     (g) Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Loan Party and is not released, vacated or fully bonded within 30 days
after its issue or levy; or

     (h) Judgments. There is entered against the Borrower or any Guarantor (i)
one or more final judgments or orders for the payment of money which together
with other such judgments or orders exceeds the aggregate amount of $5,000,000
(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any non-monetary final judgment that
has, or would reasonably be expected to have, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

     (i) Event of Default Under Other Loan Document. Any event of default
described in any Security Document or any other Loan Document shall have
occurred and be continuing, or any material provision of any Security Agreement
or any other Loan Document shall at any time for any reason cease to be valid,
binding and enforceable against any Loan Party that is an obligor thereunder; or

     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of the Lender
or satisfaction in full of all the Obligations, ceases to be in full force and
effect, or is declared by a court of competent jurisdiction to be null and void,
invalid or unenforceable in any respect; or any Loan Party denies that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; or

18



--------------------------------------------------------------------------------



 



     (k) Material Adverse Effect. There occurs any event or circumstance that
has a Material Adverse Effect which Material Adverse Effect shall not have been
cured within 30 days following notice from the Lender.

     SECTION 8.2 Remedies Upon Event of Default. If any Event of Default occurs,
the Lender may:

     (a) declare the commitment of the Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

     (c) exercise all rights and remedies available to it and the Lender under
the Loan Documents or applicable law, including, without limitation, the
enforcement of the Lender’s rights either by suit in equity, or by action at
law, or by other appropriate proceedings, whether for the specific performance
(to the extent permitted by law) of any covenant or agreement contained in this
Agreement or in the Note or any Security Document or in aid of the exercise of
any power granted in this Agreement or in the then outstanding Note or any
Security Document;

provided, however, that upon the occurrence of any event specified in subsection
(f) of Section 8.1, the obligation of the Lender to make Loans shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, in each case without further act of the Lender.

     SECTION 8.3 Distribution of Proceeds. All proceeds of any realization on
the Collateral received by the Lender pursuant to the Security Documents or any
payments on any of the liabilities secured by the Security Documents received by
the Lender upon and during the continuance of any Event of Default shall be
allocated and distributed as follows (and with respect to any contingent
obligation shall be held as cash collateral for application as follows):

     (a) First, to the payment of all costs and expenses, including without
limitation, all attorneys’ fees, of the Lender in connection with the
enforcement of the Security Documents and otherwise this Agreement;

     (b) Second, to the Lender with respect to the Loans including principal and
interest; and

     (c) Third, to the Borrower or such other Person as may be legally entitled
thereto.

ARTICLE IX.
MISCELLANEOUS

     SECTION 9.1 Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or

19



--------------------------------------------------------------------------------



 



any other Loan Party therefrom, shall be effective unless in writing signed by
the Lender and the Borrower and acknowledged and agreed by each other Loan
Party, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

     SECTION 9.2 Notices. Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including by facsimile transmission) and mailed, faxed or delivered, to the
address, facsimile number or (subject to subsection (c) below) electronic mail
address specified for notices on the signature pages hereto. All such notices
and other communications shall be deemed to be given or made upon the earlier to
occur of (i) actual receipt by the intended recipient and (ii) (A) if delivered
by hand or by courier, when signed for by the intended recipient; (B) if
delivered by mail, four Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone; and (D) if delivered by electronic mail (which form of delivery is
subject to the provisions of subsection (c) below), when delivered; provided,
however, that notices and other communications to the Lender pursuant to
Article II shall not be effective until actually received by the Lender.

     SECTION 9.3 No Waiver; Cumulative Remedies. No failure by the Lender to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein or therein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

     SECTION 9.4 Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to
pay or reimburse the Lender for all costs and expenses, including reasonable
attorneys fees, incurred in connection with the execution and delivery of any
Security Documents or any amendment, waiver, consent or other modification of
this Agreement or any other Loan Document, and (b) to pay or reimburse the
Lender for all costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all reasonable attorney fees. The foregoing costs and expenses
shall include all search, filing, recording, title insurance and appraisal
charges and fees and taxes related thereto, and other out-of-pocket expenses
incurred by the Lender and the cost of independent public accountants and other
outside experts retained by the Lender. The agreements in this Section shall
survive the termination of the Commitments and repayment of all the other
Obligations.

     SECTION 9.5 Indemnification by the Borrower. Whether or not the
transactions contemplated hereby are consummated, the Borrower agrees to
indemnify, defend, save and hold harmless, the Lender and their respective
Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against: (a) any and
all claims, demands, actions or causes of action that are asserted against any
Indemnitee by any

20



--------------------------------------------------------------------------------



 



Person (other than the Lender) relating directly or indirectly to a claim,
demand, action or cause of action that such Person asserts or may assert against
any Loan Party, any Affiliate of any Loan Party or any of their respective
officers or directors; (b) any and all claims, demands, actions or causes of
action that may at any time (including at any time following repayment of the
Obligations) be asserted or imposed against any Indemnitee, arising out of or
relating to, the Loan Documents, any predecessor loan documents, the Commitment,
the use or contemplated use of the proceeds of any Loan, or the relationship of
any Loan Party, the Lender under this Agreement or any other Loan Document;
(c) any administrative or investigative proceeding by any Governmental Authority
arising out of or related to a claim, demand, action or cause of action
described in subsection (a) or (b) above; and (d) any and all liabilities
(including liabilities under indemnities), losses, costs or expenses (including
Attorney Costs) that any Indemnitee suffers or incurs as a result of the
assertion of any foregoing claim, demand, action, cause of action, litigation or
proceeding, or as a result of the preparation of any defense in connection with
any foregoing claim, demand, action, cause of action, litigation or proceeding,
in all cases, WHETHER OR NOT ARISING OUT OF THE NEGLIGENCE OF AN INDEMNITEE, and
whether or not an Indemnitee is a party to such claim, demand, action, cause of
action, litigation or proceeding (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that no Indemnitee shall be entitled to
indemnification for any claim caused by its own gross negligence or willful
misconduct or for any loss asserted against it by another Indemnitee. The
agreements in this Section shall survive the termination of the Commitments and
repayment of all the other Obligations.

     SECTION 9.6 Payments Set Aside. To the extent that the Borrower makes a
payment to the Lender, or the Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such set-off had not occurred.

     SECTION 9.7 Successors and Assigns; Assignments. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void); and provided that the Borrower hereby acknowledges and consents to the
pledge or assignment of the Loan Agreement and other Loan Documents as security
for the CRI Credit Agreement pursuant to the terms of certain Security Documents
(as defined in the CRI Credit Agreement) delivered from time to time by the
Lender. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

21



--------------------------------------------------------------------------------



 



     SECTION 9.8 Set-off. In addition to any rights and remedies of the Lender
provided by law, upon the occurrence and during the continuance of any Event of
Default, the Lender is authorized at any time and from time to time, without
prior notice to the Borrower or any other Loan Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by law, to set off and apply any and all
indebtedness at any time owing by the Lender to or for the credit or the account
of the respective Loan Parties against any and all Obligations owing to the
Lender, now or hereafter existing, irrespective of whether or not the Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured. The Lender agrees
promptly to notify the Borrower after any such set-off and application made by
such Lender; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application.

     SECTION 9.9 Interest Rate Limitation. It is the intention of the parties
hereto to conform strictly to applicable usury laws and, anything herein to the
contrary notwithstanding, the obligations of the Borrower to the Lender under
this Agreement shall be subject to the limitation that payments of interest
shall not be required to the extent that receipt thereof would be contrary to
provisions of law applicable to the Lender limiting rates of interest which may
be charged or collected by the Lender. Accordingly, if the transactions
contemplated hereby would be usurious under applicable law (including the
Federal and state laws of the United States of America, or of any other
jurisdiction whose laws may be mandatorily applicable) with respect to the
Lender then, in that event, notwithstanding anything to the contrary in this
Agreement, it is agreed as follows: (i) the provisions of this Section 9.9 shall
govern and control; (ii) the aggregate of all consideration which constitutes
interest under applicable law that is contracted for, charged or received under
this Agreement, or under any of the other aforesaid agreements or otherwise in
connection with this Agreement by the Lender shall under no circumstances exceed
the maximum amount of interest allowed by applicable law (such maximum lawful
interest rate, if any, with respect to the Lender herein called the “Highest
Lawful Rate”), and any excess shall be credited to the Borrower by the Lender
(or, if such consideration shall have been paid in full, such excess promptly
refunded to the Borrower); (iii) all sums paid, or agreed to be paid, to the
Lender for the use, forbearance and detention of the indebtedness of the
Borrower to the Lender hereunder shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full term of
such indebtedness until payment in full so that the actual rate of interest is
uniform throughout the full term thereof; and (iv) if at any time the interest
provided pursuant to Article II together with any other fees payable pursuant to
this Agreement and deemed interest under applicable law, exceeds that amount
which would have accrued at the Highest Lawful Rate, the amount of interest and
any such fees to accrue to the Lender pursuant to this Agreement shall be
limited, notwithstanding anything to the contrary in this Agreement to that
amount which would have accrued at the Highest Lawful Rate, but any subsequent
reductions, as applicable, shall not reduce the interest to accrue to the Lender
pursuant to this Agreement below the Highest Lawful Rate until the total amount
of interest accrued pursuant to this Agreement and such fees deemed to be
interest equals the amount of interest which would have accrued to the Lender if
a varying rate per annum equal to the interest provided pursuant to Article II
had at all times been in effect, plus the amount of fees which would have been
received but for the effect of this Section 9.9. For purposes of Tex. Fin. Code
Ann. Ch. 303, as amended, to the extent, if any, applicable to the Lender, the
Borrower agrees that the Highest Lawful Rate

22



--------------------------------------------------------------------------------



 



shall be the “weekly ceiling” as defined in said Article, provided that the
Lender may also rely, to the extent permitted by applicable laws, on alternative
maximum rates of interest under other laws applicable to the Lender if greater.
Tex. Fin. Code Ann. Ch. 346 (which regulates certain revolving credit loan
accounts and revolving tri-party accounts) shall not apply to this Agreement or
the Note.

     SECTION 9.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

     SECTION 9.11 Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on their behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
or Event of Default at the time of any Loan, and shall continue in full force
and effect as long as any Loan or any other Obligation shall remain unpaid or
unsatisfied.

     SECTION 9.12 Severability. Any provision of this Agreement and the other
Loan Documents to which the Borrower is a party that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

     SECTION 9.13 Governing Law.

     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF
RELATING TO CONFLICT OF LAW).

     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS SITTING
IN HOUSTON OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER AND THE LENDER
CONSENT, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. THE BORROWER AND THE LENDER IRREVOCABLY WAIVE ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWER AND THE LENDER WAIVE
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS,

23



--------------------------------------------------------------------------------



 



WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

     SECTION 9.14 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

     SECTION 9.15 Consents to Renewals, Modifications and Other Actions and
Events. This Agreement and all of the obligations of the Borrower hereunder
shall remain in full force and effect without regard to and shall not be
released, affected or impaired by: (a) any amendment, assignment, transfer,
modification of or addition or supplement to the Obligations, this Agreement,
the Note or any other Loan Document; (b) any extension, indulgence, increase in
the Obligations or other action or inaction in respect of any of the Loan
Documents or otherwise with respect to the Obligations, or any acceptance of
security for, or guaranties of, any of the Obligations or Loan Documents, or any
surrender, release, exchange, impairment or alteration of any such security or
guaranties including without limitation the failing to perfect a security
interest in any such security or abstaining from taking advantage or of
realizing upon any guaranties or upon any security interest in any such
security; (c) any default by the Borrower under, or any lack of due execution,
invalidity or unenforceability of, or any irregularity or other defect in, any
of the Loan Documents; (d) any waiver by the Lender or any other Person of any
required performance or otherwise of any condition precedent or waiver of any
requirement imposed by any of the Loan Documents, any guaranties or otherwise
with respect to the Obligations; (e) any exercise or non-exercise of any right,
remedy, power or privilege in respect of this Agreement or any of the other Loan
Documents; (f) any sale, lease, transfer or other disposition of the assets of
the Borrower or any consolidation or merger of the Borrower with or into any
other Person, corporation, or entity, or any transfer or other disposition by
the Borrower or any other holder of any shares of capital stock or other
ownership interest of the Borrower; (g) any bankruptcy, insolvency,
reorganization or similar proceedings involving or affecting the Borrower; (h)
the release or discharge of the Borrower from the performance or observance of
any agreement, covenant, term or condition under any of the Obligations or
contained in any of the Loan Documents by operation of law; or (i) any other
cause whether similar or dissimilar to the foregoing which, in the absence of
this provision, would release, affect or impair the Obligations, covenants,
agreements and duties of the Borrower hereunder, including without limitation
any act or omission by the Lender or any other Person which increases the scope
of the Borrower’s risk; and in each case described in this paragraph whether or
not the Borrower shall

24



--------------------------------------------------------------------------------



 



have notice or knowledge of any of the foregoing, each of which is specifically
waived by the Borrower. The Borrower warrants to the Lender that it has adequate
means to obtain from the Guarantors on a continuing basis information concerning
the financial condition and other matters with respect to the Guarantors and it
is not relying on the Lender to provide such information either now or in the
future.

     SECTION 9.16 ENTIRE AGREEMENT. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

              LENDER:
 
            COMSTOCK RESOURCES, INC.
 
       

  /s/ ROLAND O. BURNS

     

--------------------------------------------------------------------------------


  Name:   Roland O. Burns

  Title:   Senior Vice President, Chief Financial Officer and
 
  Treasurer
 
            ADDRESS FOR NOTICES:
 
            5300 Town and Country Blvd.     Suite 500     Frisco, TX 75034    
Attn: Roland D. Burns     Facsimile: (972) 668-8812     Email:
rburns@comstockresources.com

Sch 2.1 -- 1



--------------------------------------------------------------------------------



 



                  BORROWER:
 
                BOIS D’ARC ENERGY, LLC
 
           

  /s/ GARY W. BLACKIE      

--------------------------------------------------------------------------------


  Name: Gary W. Blackie      

--------------------------------------------------------------------------------


  Title: President      

--------------------------------------------------------------------------------

 
                BOIS D’ARC PROPERTIES, LP
 
                By: Bois d’Arc Holdings, LLC,
its general partner
 
           

  By: /s/ GARY W. BLACKIE      

--------------------------------------------------------------------------------


  Name: Gary W. Blackie      

--------------------------------------------------------------------------------


  Title: President of Bois d’Arc Energy, LLC, Sole Member      

--------------------------------------------------------------------------------

 
                BOIS D’ARC OFFSHORE, LTD.
 
                By: Bois d’Arc Oil and Gas Company, LLC
its general partner
 
           

  /s/ GARY W. BLACKIE      

--------------------------------------------------------------------------------


  Name: Gary W. Blackie      

--------------------------------------------------------------------------------


  Title: President of Bois d’Arc Energy, LLC, Sole Member      

--------------------------------------------------------------------------------

 
                Address for Notices:
 
                600 Travis, Suite 6275     Houston, Texas 77002

  Attn: Gary W. Blackie      

--------------------------------------------------------------------------------


  Facsimile: 713-228-1759

         

--------------------------------------------------------------------------------


  Email:   gblackie@boisdarcoffshorel.com      

--------------------------------------------------------------------------------

Sch 2.1 -- 2